DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,3, 7, 10, 14, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Goto [US 20140366501 A1]. 
	Regarding claim 1, Goto discloses a gas engine replacement device (electric bike 10 fig. 1) comprising: 
	a housing (case 51, fig. 1); 
a first battery pack and a second battery pack (three battery packs 100a, 100b, 100c (hereinafter sometimes abbreviated as battery packs 100), paragraph [0073], embodiment 2, fig 12) configured to be connected to the housing (100 connected to case 51 of fig 1, which is showing in electric bicycle of fig 1. The electric bike structure is same for embodiment 1 and 2, paragraph [0072] ); 
a motor (motor 58, fig. 1 and fig. 12) within the housing (motor 58 is connected to case 51 if electric bike 10, fig 1) a power switching network (the supply circuit 72, fig 12, paragraph [0074]) connected to the motor (connected to the motor 58, fig 12), the first battery pack, and the second battery pack and configured to drive the motor (the supply circuit 72 will first connect only the first battery pack 100a to the electric motor 58, and supply electric power from only the first battery pack 100a to the electric motor 58, paragraph [0077]]); and an electronic processor (controller 74 is not shown in fig.12 actuating switches 80a-80c as described in paragraph [0077], also shown in  fig. 9) connected to the power switching network (connected to the power supply circuit 72, paragraph [The switch circuits 80a, 80b, 80c are each switched on and off by a command from the controller 74, paragraph [0076], fig 12).
the controller (controller 74 is not shown in fig.12 actuating switches 80a-80c as described in paragraph [0077], also shown in  fig. 9) , the supply circuit 72 can electrically disconnect some of the three attached battery packs 100 from the electric motor 58 by turning off some of the switch circuits 80a, 80b, 80c. Accordingly, for example, when the charge state of one battery pack 100a has dropped below a predetermined threshold, the supply circuit 72 can turn off the corresponding switch circuit 80a in order to prevent the over-discharge of the battery pack 100a. The controller 74 can estimate the charge state of each battery pack 100 by monitoring the output voltage of each battery pack 100. Then, the controller 74 can selectively turn off the switch circuits 80a, 80b, 80c based upon the estimate charge state of the battery packs 100, (paragraph [0076]).
Regarding claim 2, Goto discloses the electronic processor (controller 74 is not shown in fig.12 actuating switches 80a-80c as described in paragraph [0077], also shown in  fig. 9) is further configured to: connect the first battery pack to the power switching network (in the supply circuit 72, the positive terminal connection terminals 66a, 66b, 66c of the respective connection plugs 64a, 64b, 64c are connected to the positive power line 76 via switch circuits 80a, 80b, 80c, respectively. The switch circuits 80a, 80b, 80c are each switched on and off by a command from the controller 74, paragraph [0076]); 
determine whether a state of charge of the first battery pack is below a predetermined threshold; and when the state of charge of the first battery pack is below the predetermined threshold: connect the second battery pack to the power switching network; and disconnect the first battery pack from the power switching network (when the charge state of one battery pack 100a has dropped below a predetermined threshold, the supply circuit 72 can turn off the corresponding switch circuit 80a in order to prevent the over-discharge of the battery pack 100a. The controller 74 can estimate the charge state of each battery pack 100 by monitoring the output voltage of each battery pack 100. Then, the controller 74 can selectively turn off the switch circuits 80a, 80b, 80c based upon the estimate charge state of the battery packs 100, paragraph [0076]).
Regarding claim 3, Goto further discloses a first switch (80a, fig. 12) configured to connect the first battery pack to the power switching network (80a connects the first battery pack 100a with power supply circuit 72, fig 12); and a second switch (80b, fig. 12) configured to connect the second battery pack to the power switching network (80 b connected to second battery pack 100b with power supply circuit 72, fig. 12), wherein the electronic processor (the controller 74, fig 12) is further configured to control the first switch and the second switch to selectively connect and disconnect the first battery pack and the second battery pack to the power switching network (The switch circuits 80a, 80b, 80c are each switched on and off by a command from the controller 74. As shown in FIG. 12, the supply circuit 72 can electrically disconnect some of the three attached battery packs 100 from the electric motor 58 by turning off some of the switch circuits 80a, 80b, 80c, paragraph [0076]).
Regarding claim 7, Goto further discloses that the first battery pack has a nominal voltage of at least 80 Volts (The electric bicycle 10 can, for example, also use battery packs having an output voltage of 14.4 volts, 18 volts, or 36 volts, and can also use battery packs whose output voltage exceeds 100 volts. Design modifications may be made in response to the voltage of the battery pack 100 that is needed, paragraph [0063]).
Regarding claim 10, Goto discloses a gas engine replacement device (electric bicycle 10, fig 1) comprising: a housing (case 51, fig. 1);
 a first battery receptacle and a second battery receptacle provided on the housing (three pack receiving portions 60a, 60b, 60c in the battery interface 54, fig 10, paragraph [0073]); a first battery pack received in the first battery receptacle; a second battery pack received in the second battery receptacle (removably receive a maximum of three battery packs 100a, 100b, 100c (hereinafter sometimes abbreviated as battery packs 100), paragraph [0073]);
 a motor (motor 58, fig 1 and 12) within the housing (58 attached to case 51, fig 1); 
a power switching network (power supply circuit 72 fig 12) connected to the motor (connected to motor 58, fig 12), the first battery pack, and the second battery pack (battery pack 80a, 80b, fig 12); a first switch (80a, fig 1) configured to connect the first battery pack to the power switching network (80a connected to the battery 100a with power supply circuit 72, fig 12); a second switch (80b connected to the battery 100b with power supply circuit 72, fig 12) configured to connect the second battery pack to the power switching network; and an electronic processor (controller 74 is not shown in fig.12 actuating switches 80a-80c as described in paragraph [0077], also shown in  fig. 9) connected to the first switch, the second switch, and the power switching network (the controller 74 is connected to power supply circuit 72, fig 9), the electronic processor configured to: connect, using the first switch, the first battery pack to the power switching network, determine whether a state of charge of the first battery pack is below a predetermined threshold, and when the state of charge of the first battery pack is below the predetermined threshold: connect, using the second switch, the second battery pack to the power switching network; and disconnect, using the first switch, the first battery pack from the power switching network (paragraph [0076], fig 9 and 12).
Regarding claim 14, Goto discloses the gas engine replacement device of the claim 10, Goto further discloses the first battery pack has a nominal voltage of at least 80 Volts (The electric bicycle 10 can, for example, also use battery packs having an output voltage of 14.4 volts, 18 volts, or 36 volts, and can also use battery packs whose output voltage exceeds 100 volts. Design modifications may be made in response to the voltage of the battery pack 100 that is needed, paragraph [0063]).
Regarding claim 17, Goto discloses a method for increasing runtime (paragraph [0077]) of a gas engine replacement device, the gas engine replacement device (fig 12) including a first battery pack (100a, fig 12) connected to a power switching network (connected to 72, fig 12) through a first switch (80a, fig. 12) and a second battery pack (100b, fig 12) connected to the power switching network (connected to 72, fig 12) through a second switch (80b, fig. 12), the method comprising: connecting, using the first switch, the first battery pack to the power switching network; determining, using an electronic processor (controller 74 is not shown in fig.12 actuating switches 80a-80c as described in paragraph [0077], also shown in  fig. 9) of the gas engine replacement device, whether a state of charge of the first battery pack is below a predetermined threshold (depleted); and when the state of charge of the first battery pack is below the predetermined threshold: connecting the second battery pack to the power switching network, and disconnecting the first battery pack from the power switching network (paragraph [0077]).
Regarding claim 20, Goto discloses the method of claim 17, Goto further discloses that the first battery pack has a nominal voltage of at least 80 Volts (The electric bicycle 10 can, for example, also use battery packs having an output voltage of 14.4 volts, 18 volts, or 36 volts, and can also use battery packs whose output voltage exceeds 100 volts. Design modifications may be made in response to the voltage of the battery pack 100 that is needed, paragraph [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goto [US 20140366501 A1]  as applied to claims 1 and 10 above, and further in view of Zhou [US 20110248684 A1]. 
Regarding claim 4, Goto  discloses the gas engine replacement device of claim 1, Goto further discloses the discharge switch (80a, fig 12) through which the first battery pack (100a, fig 12) is connected to power supply network (72, fig 12), but Goto does not explicitly disclose the on-board charger to charge the battery packs through charging switch.
Zhou discloses the on-board charger (250, fig 2) charge the battery pack (210, fig 2) through charging switch (205, fig 2).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
Regarding claim 5, Goto discloses the gas engine replacement device of claim 4 in view of Zhou, Zhou further discloses that one of the on-board charger 250 and off-board charger 260 are plugged into a wall socket (paragraph [0014]). 
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
Regarding claim 6, Goto discloses the gas engine replacement device of claim 4 in view of Zhou, Goto further discloses the electronic processor (controller 74 is not shown in fig.12 actuating switches 80a-80c as described in paragraph [0077], also shown in  fig. 9) is connected to discharge switch (80a, fig 12) and further configured to connect the first battery pack (100a, fig 12) to the power switching network (power supply 72, fig 12) to operate the motor (the supply circuit 72 will first connect only the first battery pack 100a to the electric motor 58, and supply electric power from only the first battery pack 100a to the electric motor 58, paragraph [0077]). But Goto is silent about on-board charger to charge battery through charge switch. 
Zhou discloses controller (280, fig 2) control the charge switch (205, fig 2) connected to on-board charger (250, fig 2) to charge battery pack (210, fig. 2) (paragraph [0014]). 
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
Regarding claim 11, Goto discloses a gas replacement engine device of claim 10, but Goto does not explicitly disclose the on-board charger to charge the battery packs through charging switch.
Zhou discloses the on-board charger (250, fig 2) charge the battery pack (210, fig 2) through charging switch (205, fig 2).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
Regarding claim 12, Goto discloses the gas engine replacement device of claim 11 in view of Zhou, Zhou further discloses that one of the on-board charger 250 and off-board charger 260 are plugged into a wall socket (paragraph [0014]). 
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
Regarding claim 13, Goto discloses the gas engine replacement device of claim 11 in view of Zhou, Goto further discloses the electronic processor (controller 74 is not shown in fig.12 actuating switches 80a-80c as described in paragraph [0077], also shown in  fig. 9) is connected to discharge switch (80a, fig 12) and further configured to connect the first battery pack (100a, fig 12) to the power switching network (power supply 72, fig 12) to operate the motor (the supply circuit 72 will first connect only the first battery pack 100a to the electric motor 58, and supply electric power from only the first battery pack 100a to the electric motor 58, paragraph [0077]). But Goto is silent about on-board charger to charge battery through charge switch. 
Zhou discloses controller (280, fig 2) control the charge switch (205, fig 2) connected to on-board charger (250, fig 2) to charge battery pack (210, fig. 2) (paragraph [0014]). 
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto [US 20140366501 A1] as applied to claims 1 and 10 above, and further in view of Zeiler et al. [US 20190160972 A1].
	Regarding claim 8, Goto discloses a gas replacement engine device of claim 1, but Goto is silent about the power take-off shaft receiving torque from motor. 
	Zeiler at al. discloses a power take-off shaft (shaft 715, fig 17) protruding from a side of the housing and receiving torque from the motor (the trolling motor 700 may include an electronic drive mechanism for rotating the shaft 715, paragraph [0092]).
	It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the power shaft rotation of Zeiler the other electrical components of the device could get power. Power take-offs (PTOs) are mechanical gearboxes that attach to apertures provided on moving motor device and are used to transfer the power of the vehicle battery or engine to other components of the vehicle or other motor devices.
	Regarding claim 15, Goto discloses a gas engine replacement device of the claim 10, but Goto is silent over the a power take-off shaft receiving torque from the motor.
	Zeiler et al. discloses a power take-off shaft (shaft 715, fig 17) protruding from a side of the housing and receiving torque from the motor (the trolling motor 700 may include an electronic drive mechanism for rotating the shaft 715, paragraph [0092]).
	It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the power shaft rotation of Zeiler the other electrical components of the device could get power. Power take-offs (PTOs) are mechanical gearboxes that attach to apertures provided on moving motor device and are used to transfer the power of the vehicle battery or engine to other components of the vehicle or other motor devices.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto [US 20140366501 A1] and  Zeiler et al. [US 20190160972 A1]as applied to claims 8 and 15 above, and further in view of Grady [US 5134901 A].
Regarding claim 9, Goto discloses the gas engine replacement device of claim 8 in view of Zeiler, but Goto and Zeiler do not explicitly disclose the flange pattern for power take-off shaft. 
Grady discloses a flange (flange 14, fig 3) provided on the side of the housing, wherein the power take-off shaft (an input derive shaft 45, fig. 3) protrudes from the flange, wherein the flange includes a first bolt pattern configured to align with a second bolt pattern of a power equipment driven by the gas engine replacement device (casing 10 fig 3).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Grady the power take-off shaft can be supported according to system requirement. Power take-offs (PTOs) are mechanical gearboxes that attach to apertures provided on moving motor device and are used to transfer the power of the vehicle battery or engine to other components of the vehicle or other motor devices.
Regarding claim 16, Goto discloses the gas engine replacement device of claim 15 in view of Zeiler, but Goto and Zeiler do not explicitly disclose the flange pattern for power take-off shaft. 
Grady discloses a flange (flange 14, fig 3) provided on the side of the housing, wherein the power take-off shaft (an input derive shaft 45, fig. 3) protrudes from the flange, wherein the flange includes a first bolt pattern configured to align with a second bolt pattern of a power equipment driven by the gas engine replacement device (casing 10 fig 3).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Grady the power take-off shaft can be supported according to system requirement. Power take-offs (PTOs) are mechanical gearboxes that attach to apertures provided on moving motor device and are used to transfer the power of the vehicle battery or engine to other components of the vehicle or other motor devices.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto [US 20140366501 A1] as applied to claim 17 above, and further in view of Zhou [US 20110248684 A1].
Regarding claim 18, Goto discloses the method of claim 17, but Goto is silent over the on-board charger for charging battery.
Zhou discloses an on-board charger (250, fig 2) charges the battery pack (210, fig. 2) through a charge switch (The on-board charger 250 is then able to be used to charge the battery pack 210 by closing switch 205, paragraph [0014]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou, on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
Regarding claim 19, Goto discloses the method of claim 18 in view of Zhou, Goto further discloses connecting, using the first switch (80 a, fig 12), the first battery pack (100a, fig 12) to the power switching network (power switching network 72, fig 12) to operate a motor of the gas engine replacement device (paragraph [0077]); but silent over connecting, using the charge switch, the first battery pack to the on-board charging circuit to charge the first battery pack.
Zhou discloses the on-board charge (250, fig 2) charge the battery pack (210, fig 2) through charging switch (205, fig 2).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Zhou, on-board charge to charge the battery in simple way. The on-board charger allows one to control the current and voltage at which the battery needs to be charged (Voltage or Current Control Mode), thus taking care of the battery lifespan.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure White et al. [US 20160020443 A1]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	December 17, 2022